Citation Nr: 1725140	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-08 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Navy from November 1967 to September 1969.  The Veteran also served in the United States Army National Guard.  The Veteran received multiple awards and medals including the Army Achievement Medal and the Army Reserve Components Achievement Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued the Veteran's noncompensable rating for bilateral hearing loss.  In a November 2009 statement of the case, the RO continued the Veteran's noncompensable rating for bilateral hearing loss.  In supplemental statements of the case in December 2010, August 2013, and July 2015, the RO continued the Veteran's noncompensable rating for bilateral hearing loss.

In March 2016, the Veteran testified before a Veteran's Law Judge at a video conference Board hearing.  A transcript of that hearing has been associated with the claims file.  During the course of the remand, the Veterans Law Judge who conducted the Board hearing stopped working at the Board.  The Veteran was given the opportunity to elect to have another hearing.  In March 2017, the Veteran indicated that he did not wish to appear for another Board hearing.

The case was previously before the Board in May 2016, at which time the Board remanded the case for a VA examination to address the present severity of the Veteran's bilateral hearing loss and to obtain relevant medical treatment records.  The directives of the Board's May 2016 remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In an August 2016 supplemental statement of the case, the RO continued the Veteran's noncompensable rating for bilateral hearing loss.  The claim for a compensable rating for bilateral hearing loss is now returned for appellate review.



FINDING OF FACT

For the entire rating period, the Veteran had no worse than Level III hearing acuity in the right ear and no worse than Level III hearing acuity in the left ear.


CONCLUSION OF LAW

For the entire rating period, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A.  VA has met the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  By correspondence dated in January 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is required.

VA has also satisfied the duty to assist.  The Veteran's service treatment records and VA treatment records, pertaining to the Veteran's claim for disability benefits have been obtained and associated with the claims file.

The Veteran has been medically evaluated in conjunction with his claim for an increased rating for bilateral hearing loss on four occasions, in February 2009, July 2013, May 2015 and June 2016.  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board notes, that the Veteran was also afforded a VA examination in December 2010, which was deemed invalid by the examiner, due to poor test reliability.  The examiner noted that the responses provided by the Veteran were in poor agreement with the given speech reception thresholds, indicating poor test reliability.  Additional examination is not needed.

As noted in the introduction, the claim had been remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

II. Increased Rating for Bilateral Hearing Loss

The Veteran seeks a compensable rating for his bilateral hearing loss.  The Veteran asserts that his hearing loss disability is more disabling than reflected by the currently assigned disability evaluation and warrants a higher rating.  The Veteran has testified to the effect that his hearing loss affected the quality of his daily life because he had difficulty hearing and understanding speech in church, when his family spoke with him, and the television and radio at a normal volume.  The appellant testified that he had to wear hearing aids daily and that his hearing had gotten worse since a prior VA examination in May 2015.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-1381 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection for bilateral hearing loss was granted in a July 2006 rating decision, which assigned a noncompensable rating effective May 27, 2004.  A claim for increased rating was received in December 2008.  In a March 2009 rating decision, the RO continued the Veteran's noncompensable rating for hearing loss.  The Veteran has appealed the rating assigned in the March 2009 decision.

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Table VI is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3Vet. App. 345, 349 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

The Veteran had a VA examination in February 2009.  The results of the puretone threshold testing were in the right ear at 1000, 2000, 3000, and 4000 Hz of 25 dB, 40 dB, 55 dB, and 80 dB, respectively, for an average over the four frequencies of interest of 50 dB.  The results of the puretone threshold testing were in the left ear at 1000, 2000, 3000, and 4000 Hz of 20 dB, 35 dB, 60 dB, and 70 dB, respectively, for an average over the four frequencies of interest of 46.25 dB.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition of 94 percent for the right ear and 80 percent for the left ear.  A numeric designation of I is obtained for the right ear, and a numeric designation of III is obtained for the left ear.  Table VII provides that a noncompensable rating is assignable for numeric designations of I and III.

The Veteran had a VA examination in December 2010.  The examiner deemed the examination invalid.  The examiner noted that the speech recognition scores were not recorded due to poor test reliability.  The responses provided by the Veteran were not consistent with communication interactions with examiner without the benefit of visual cues.  The examiner also noted that the puretone audiometry responses provided by the Veteran were in poor agreement with the given speech reception thresholds, indicating poor test reliability.

In a July 2011 statement, the Veteran's son stated that the Veteran's hearing was giving him problems, and as a result, the Veteran's son found himself raising his voice at the Veteran.

The Veteran had a VA audiology consultation in March 2013.  The results of the puretone threshold testing were in the right ear at 1000, 2000, 3000, and 4000 Hz of 30 dB, 45 dB, 50 dB, and 75 dB, respectively, for an average over the four frequencies of interest of 50 dB.  The results of the puretone threshold testing were in the left ear at 1000, 2000, 3000, and 4000 Hz of 25 dB, 40 dB, 60 dB, and 55 dB, respectively, for an average over the four frequencies of interest of 45 dB.  Speech audiometry, using an unknown word list, revealed speech recognition of 96 percent for the right ear and 90 percent for the left ear.  The treatment record does not indicate whether the Maryland CNC test was used to obtain the results of speech discrimination, and is therefore not adequate for rating purposes.  38 C.F.R. § 4.85(a).

The Veteran had a VA examination in July 2013.  The Veteran reported difficulty understanding conversations when noise was present, and he wore hearing aids regularly.  The results of the puretone threshold testing were in the right ear at 1000, 2000, 3000, and 4000 Hz of 30 dB, 45 dB, 50 dB, and 75 dB, respectively, for an average over the four frequencies of interest of 50 dB.  The results of the puretone threshold testing were in the left ear at 1000, 2000, 3000, and 4000 Hz of 25 dB, 40 dB, 60 dB, and 55 dB, respectively, for an average over the four frequencies of interest of 45 dB.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition of 88 percent for the right ear and 84 percent for the left ear.  A numeric designation of II is obtained for the right ear, and a numeric designation of II is obtained for the left ear.  Table VII provides that a noncompensable rating is assignable for numeric designations of II and II.

The Veteran had a VA examination in June 2016.  The Veteran reported that if he did not wear his hearing aids, he couldn't hear what people were saying.  The results of the puretone threshold testing were in the right ear at 1000, 2000, 3000, and 4000 Hz of 50 dB, 65 dB, 75 dB, and 90 dB, respectively, for an average over the four frequencies of interest of 70 dB.  The results of the puretone threshold testing were in the left ear at 1000, 2000, 3000, and 4000 Hz of 50 dB, 65 dB, 80 dB, and 90 dB, respectively, for an average over the four frequencies of interest of 71.25 dB.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition of 86 percent for the right ear and 86 percent for the left ear.  A numeric designation of III is obtained for the right ear, and a numeric designation of III is obtained for the left ear.  Table VII provides that a noncompensable rating is assignable for numeric designations of III and III.

In March 2017, the Veteran's friend stated that the Veteran had trouble hearing others speak, and had trouble hearing during church.  The Veteran's friend reported that the Veteran would look at people when they were talking.

The Board finds that a compensable rating is not warranted during the appellate period.  The evidence shows that the Veteran had audiometric thresholds no worse than III for the right ear and no worse than III for the left ear.  The Board acknowledges the Veteran's contentions and the lay assertions of record and notes that he is competent to report his hearing difficulties.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Notwithstanding, a compensable rating is not warranted based solely on lay statements.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In sum, the Board finds that the criteria for a compensable rating for bilateral hearing loss were not met during the rating period.  In reaching this determination, the Board has considered the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

III. Extraschedular Considerations

The Veteran contends that the schedular evaluation is inadequate and the Veteran requests extraschedular consideration under 38 C.F.R. § 3.321(b)(1) and 38 U.S.C.A. § 5107(b).  The Board acknowledges the Veteran's reported difficulties understanding family members and friends, understanding conversations in background noise, hearing the television, and the Veteran's reported need for visual cues to supplement amplified speech.  However, the Board finds that the evidence in this case does not present such an exceptional or unusual disability picture so as to render the regular schedular standards impractical.  As such, entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The ratings provided under the Rating Schedule represent the average impairment presented by certain disabilities.  38 C.F.R. § 3.321(a).  While an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, it may not completely account for the Veteran's individual circumstances.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration.  Id.

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.

In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  See id.

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.

Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.

If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In the present case, referral for extraschedular consideration is not warranted.  A comparison of the Veteran's bilateral hearing loss disability and the applicable rating criteria does not show such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  This disability resulted in the Veteran's reported difficulties with understanding family and friends, understanding conversations with background noise present, hearing the television, and the reported need for visual cues to supplement amplified speech.

In Doucette v. Shulkin, 28 Vet. App. 366, 370-371 (2017), the Court held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure.  Thus, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.  The Veteran does not report any symptoms associated with this disability that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings.  See 38 C.F.R. §§ 4.85, 4.86, DC 6100; see also Thun, 22 Vet. App. at 115.

The record does not suggest that the collective or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture so as to render inadequate the schedular rating criteria for the bilateral hearing loss disability.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The Board has fully considered all of the service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.  The Board notes that a March 2010 statement from the Veteran's former employer described the limitations of his ability to perform strenuous work, and indicated that the Veteran needed a light duty position.  However, the Veteran's employer did not indicate that the Veteran's bilateral hearing loss limited the Veteran's ability to perform his required duties.

For the reasons stated above, the Board finds that the evidence in this case does not present such an exceptional or unusual disability picture so as to render the regular schedular standards impractical.  Therefore, entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In May 2017, the Veteran's representative stated that the Veteran's bilateral hearing loss impacted the Veteran's ability to work in the context of asserting that an extraschedular rating was warranted in this case; however, he did not say that the Veteran's hearing loss prevented the Veteran from obtaining and maintaining gainful employment.  The Board therefore, finds that the representative's statement does not reasonably raises the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


ORDER

A compensable disability rating for bilateral hearing loss is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


